EXHIBIT 10
 




STOCK PURCHASE AGREEMENT
 
This stock purchase agreement ("Agreement"), dated as of November 18, 2010, is
entered into by and among Wilshire Inter-Group, Inc. ("Wilshire Inter-Group" or
the "Company") and Alfred A. Grant, (the "Seller"), and Sarshar A. Khan, ( the
"Purchaser" and together with the Company and the Seller, the "Parties").
 
WITNESSETH:
 
WHEREAS, the Seller, is a shareholder of Wilshire Inter-Group, a corporation
organized and existing under the laws of the State of Nevada, who own and/or
control in the aggregate 18,000,000 shares of the Company, which represents
97.6% of the issued and outstanding common shares of the Company; and
 
WHEREAS, the Purchaser desires to acquire 18,000,000 of such shares of the
Company from the Seller, which constitutes 97.6% of the Company’s issued and
outstanding shares as of the date of this Agreement and the Seller desires to
sell such Shares upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Seller of such
common stock of the Company to the Purchaser:
 
SECTION I. CONSTRUCTION AND INTERPRETATION
 
1.1. Principles of Construction.
 
(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified. The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
"including" is not limiting and means "including without limitations."
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.

   
SECTION 2. THE TRANSACTION
 
2.1. Purchase Price.
 
The Seller hereby agree to sell to the Purchaser, and the Purchaser, in reliance
on the representations and warranties contained herein, and subject to the terms
and conditions of this Agreement, agrees to purchase from the Seller 18,000,000
common shares of the capital stock of Wilshire Inter-Group (the "Acquired
Shares") for a total purchase price of US$15,000 (the "Purchase Price"), payable
in full to the Seller according to the terms of this Agreement, in United States
currency as directed by the Seller at Closing. The Company shall enter into an
option agreement with Seller for 500,000 shares at an exercise price of  50% of
the listed market value.  The term of the agreement is 3 years post trading on
an exchange.
 

 
1

--------------------------------------------------------------------------------

 

2.2. Transfer of Shares and Terms of Payment.


In consideration for the transfer of the Acquired Shares by the Seller to the
Purchaser, the Purchaser shall pay the Purchase Price in accordance with the
terms of this Agreement. Transfer of the shares and payment thereof shall be in
the following manner:
 
i) Upon execution of this Agreement, the Purchaser shall pay by wire transfer,
the sum of US$5,000 ("Good Faith Deposit") to an account to be designated by the
Seller.
 
ii) At the Closing, as defined below, the Purchaser will pay the balance of the
Purchase Price of US$10,000 to the Seller, by wire transfer to an account to be
designated by the Seller.
 
2.3. Closing.
 
Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer and overnight mail on or before 5:00 P.M. EST on November
24, 2010 (the "Closing," or the “Closing Date”). At the Closing, Purchaser shall
deliver to the Seller, in cash, by wire transfer to an account to be designated
by the Seller, the balance of the Purchase Price in the amount of US$10,000, and
the Seller will immediately deliver the following to Purchaser:


(a) the certificates representing the Shares transferred hereunder, duly
endorsed for transfer to the Purchaser, or accompanied by appropriate stock
powers, as follows:


Sarshar A. Khan:
18,000,000 shares
 97.6%
_________________________
Total & Percentage of Acquired Shares:
18,000,000 shares
97.6%
=========================


(b) the original of the Certificate of Incorporation and bylaws;


(c) all corporate books and records (including all accounting records and SEC
filings to date); and


(d) written resignations of incumbent directors and officers of the Corporation;
and


(e) filing of an amended S1 reflecting this agreement. ($5,000 may be held until
filing is complete if delayed beyond the Closing Date)

 
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Seller and the Company. The Seller
and the Company hereby make the following representations and warranties to the
Purchaser:
 
3.1.1 The Company is a corporation duly organized and validly existing under the
laws of the State of Nevada and has all corporate power necessary to engage in
all transactions in which it has been involved, as well as any general business
transactions in the future that may be desired by its directors.
 
3.1.2 The Company is in good standing with the Secretary of State of Nevada.
 

 
2

--------------------------------------------------------------------------------

 

3.1.3 Prior to or at Closing, all of the Company's outstanding debts and
obligations shall be paid off (at no expense or liability to the Purchaser
except for $700.00 to the transfer agent) and the Seller shall provide evidence
of such payoff to the Purchaser' reasonable satisfaction. Should the Purchaser
discover any obligation of the Company that was not paid prior to the Closing
Date, the Seller undertakes to indemnify the Purchaser for any and all such
liabilities, whether outstanding or contingent at the time of Closing.


  
3.1.4 The Company will have no assets or liabilities at the Closing Date.
 
3.1.5 The Company is not subject to any pending or threatened litigation, claims
or lawsuits from any party, and there are no pending or threatened proceedings
against the Company by any federal, state or local government, or any
department, board, agency or other body thereof.


3.1.6 The Company is not a party to any contract, lease or agreement which would
subject it to any performance or business obligations after the Closing.
 
3.1.7 The Company does not own any real estate or any interests in real estate.
 
3.1.8 The Company is not liable for any taxes, including income, real or
personal property taxes, to any governmental or state agencies whatsoever. The
Company has timely filed all income, real or personal property, sales, use,
employment or other governmental tax returns or reports required to be filed by
it with any federal, state or other governmental agency and all taxes required
to be paid by the Company in respect of such returns have been paid in full.
None of such returns are subject to examination by any such taxing authority and
the Company has not received notice of any intention to require the Company to
file any additional tax returns in any jurisdiction to which it may be subject.
 
3.1.9 The Company, to the actual knowledge of the Seller, is not in violation of
any provision of laws or regulations of federal, state or local government
authorities and agencies.
 
3.1.10 The Seller either is or on the Closing Date will be, the lawful owner of
record of the Acquired Shares, and the Seller presently have, and will have at
the Closing Date, the power to transfer and deliver the Acquired Shares to the
Purchaser in accordance with the terms of this Agreement. The delivery to the
Purchaser of certificates evidencing the transfer of the Acquired Shares
pursuant to the provisions of this Agreement will transfer to the Purchaser good
and marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.
 
3.1.11 There are no authorized shares of the Company other than 65,000,000
common shares and 10,000,000 preferred shares, and there are no issued and
outstanding shares of the Company other than Seller 18,000,000 common shares and
442,000 additional common shares as identified below:

 
3

--------------------------------------------------------------------------------

 



Name of Stockholder
Beneficial Ownership
 
Number of Shares
Percent
Lynda Gougeon
10,000
0.0005
Sebastian Arbic
  5,000
0.0002
Sylvian Gelinas
  5,000
0.0002
Rene Arbic
10,000
0.0005
Pierrette Thibault
10,000
0.0005
Lucie Thibault
10,000
0.0005
Lyne F. Chaperon
  5,000
0.0002
Eric Bolduc
  5,000
0.0002
Jean Malouin
20,000
0.0011
Micheal Forand
  5,000
0.0002
M. Gilles Delisle
10,000
0.0005
Joel Penseley
20,000
0.0011
Amanda Ruetenik
  1,000
0.0001
Ashley Ruentinek
  1,000
0.0001
Robert Bernstein
  1,000
0.0001
Barry Blum
  1,000
0.0001
Angelina Whittington
  3,000
0.0002
Clint Whittington
  1,000
0.0001
Maritza Ravelo
  1,000
0.0001
Rick Davis
  1,000
0.0001
Brian O’Shaughnessy
  1,000
0.0001
Leigh Malizia-Carlson
  1,000
0.0001
Howard Tenenbaum
  2,000
0.0001
Jeffrey Weston
  1,000
0.0001
Brenda Weston
  1,000
0.0001
Alex Fleishman
  1,000
0.0001
Lee Imperial
  4,000
0.0002
Joey Luna
  1,000
0.0001
Matthew Mestas
  1,000
0.0001
Dominic Mestas
  1,000
0.0001
Lloyd Mestas
  1,000
0.0001
Matthew Morse
  1,000
0.0001
Karla Wright
  1,000
0.0001
Susie Stroupe
150,000
0.0080
William Fackelman
150,000
0.0080
TOTAL
442,000
0.0235



The Seller at the Closing Date will have full and valid title to the Acquired
Shares, and there will be no existing impediment or encumbrance to the sale and
transfer of the Acquired Shares to the Purchaser; and on delivery to the
Purchaser of the Acquired Shares being sold hereby, all of such Shares shall be
free and clear of all liens, encumbrances, charges or assessments of any kind;
such Shares will be legally and validly issued and fully paid and non-assessable
shares of the Company's common stock; and all such common stock has been issued
under duly authorized resolutions of the Board of Directors of the Company.
 
3.1.12 All issuances of the Company of the shares in their common stock in past
transactions have been legally and validly effected, without violation of any
preemptive rights, and all of such shares of common stock are fully paid and
non-assessable.
   

 
4

--------------------------------------------------------------------------------

 

3.1.13 There are no outstanding subscriptions, options, warrants, convertible
securities or rights or commitments of any nature in regard to the Company's
authorized but unissued common stock or any agreements restricting the transfer
of outstanding or authorized but unissued common stock. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company's capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company's
shareholders.
 
3.1.14 There are no outstanding judgments, liens or any other security interests
filed against the Company or any of its properties.
 
3.1.15 The Company has no subsidiaries.
 
3.1.16 The Company has no employment contracts or agreements with any of its
officers, directors, or with any consultants; and the Company has no employees
or other such parties.
 
3.1.17 The Company has no insurance or employee benefit plans whatsoever.


3.1.18 The Company is not in default under any contract, or any other document.
 
3.1.19 The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Seller concerning this Agreement.
 
3.1.20 The execution and delivery of this Agreement, and the subsequent closing
thereof, will not result in the breach by the Company or the Seller of (i) any
agreement or other instrument to which they are or have been a party or (it) the
Company's Certificate of Incorporation or Bylaws.
 
3.1.21 All financial and other Information which the Company and/or the Seller
furnished or will furnish to the Purchaser, including information with regard to
the Company and/or the Seller contained in the SEC filings filed by the Company
since its inception (i) is true, accurate and complete as of its date and in all
material respects except to the extent such information is superseded by
information marked as such, (ii) does not omit any material fact, not misleading
and (iii) presents fairly the financial condition of the organization as of the
date and for the period covered thereby.
 
3.1.22 The common stock of the Company is pre-effectively registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act").
 
The representations and warranties herein by the Seller shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date,


The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.
 
3.2. Covenants of the Seller and the Company.
 
From the date of this Agreement and until the Closing Date, the Seller and the
Company covenant the following:
 
3.2.1 The Seller will, to the best of their respective abilities, preserve
intact the current status of the Company as an issuer registered under Section
12(g) of the 1934 Exchange Act.
 
3.2.2 The Seller will furnish Purchaser with all corporate records and
documents, such as Certificate of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchaser.
 

 
5

--------------------------------------------------------------------------------

 

3.2.3 The Company will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of the Purchaser.
 
3.2.4 The Company will not amend or change its Certificate of Incorporation or
Bylaws, or issue any further shares or create any other class of shares in the
Company without the express written consent of the Purchaser.
 
3.2.5 The Company will not issue any stock options, warrants or other rights or
interests in or to its shares without the express written consent of the
Purchaser.
 
3.2.6 The Seller will not encumber or mortgage any right or interest in their
shares of the common stock being sold to the Purchaser hereunder, and also they
will not transfer any rights to such shares of the common stock to any third
party whatsoever.
 
3.2.7 The Company will not declare any dividend in cash or stock, or any other
benefit
 
3.2.8 The Company will not institute any bonus, benefit, profit sharing, stock
option, pension retirement plan or similar arrangement.
 
3.2.9 At Closing, the Company and the Seller will obtain and submit to the
Purchaser resignations of current officers and directors.
 
3.2.10 The Seller agrees to indemnify the Purchaser against and to pay any loss,
damage, expense or claim or other liability incurred or suffered by the
Purchaser by reason of the breach of any covenant or inaccuracy of any warranty
or representation contained in this Agreement.
 
3.3 Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Seller: 
 
3.3.1 The Purchaser have the requisite power and authority to enter into and
perform this Agreement and to purchase the shares being sold to it hereunder.
The execution, delivery and performance of this Agreement by such Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action, and no further consent or
authorization of such Purchaser are required. This Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
thereof.
 
3.3.2 The Purchaser is, and will be at the time of the execution of this
Agreement, an "accredited investor", as such term is defined in Regulation D
promulgated by the Commission under the Securities Act of 1933, as amended (the
"1933 Act"), is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Purchaser to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Purchaser has the authority and is duly and legally qualified to
purchase and own shares of the Company. The Purchaser is able to bear the risk
of such investment for an indefinite period and to afford a complete loss
thereof. The information set forth on the signature page hereto regarding the
Purchaser is accurate.
 
3.3.3 On the Closing Date, such Purchaser will purchase the Acquired Shares
pursuant to the terms of this Agreement for its own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.
 

 
6

--------------------------------------------------------------------------------

 

3.3.4 The Purchaser understands and agrees that the Acquired Shares have not
been registered under the 1933 Act or any applicable state securities laws, by
reason of their Issuance in a transaction that does not require registration
under the 1933 Act (based in part on the accuracy of the representations and
warranties of the Purchaser contained herein), and that such Acquired Shares
must be held indefinitely unless a subsequent disposition is registered under
the 1933 Act or any applicable state securities laws or is exempt from such
registration. In any event, and subject to compliance with applicable securities
laws, the Purchaser may enter Into lawful hedging transactions in the course of
hedging the position they assume and the Purchaser may also enter into lawful
short positions or other derivative transactions relating to the Acquired
Shares, or interests in the Acquired Shares, and deliver the Acquired Shares, or
interests in the Acquired Shares, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Acquired Shares, or
interests in the Acquired Shares, to third parties who in turn may dispose of
these Acquired Shares.
  
3.3.5 The offer to sell the Acquired Shares was directly communicated to such
Purchaser by the Company. At no time were such Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.
 
3.3.6 Such Purchaser represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such Purchaser
otherwise notifies the Company prior to the Closing Date shall be true and
correct as of the Closing Date.
 
3.3.7 The foregoing representations and warranties shall survive the Closing
Date and for a period of one year thereafter.


Section 4. Miscellaneous
 
4.1. Expenses.
 
Each of the Parties shall, bear his own expenses in connection with the
transactions contemplated by this Agreement.
 
4.2. Governing Law.
 
The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be wholly performed solely within such state.
 
4.3. Resignation of Old and Appointment of New Board of Directors and Officers.
 
The Company and the Seller shall take such corporate action(s) required by
Wilshire Inter-Group' Certificate of Incorporation and/or Bylaws to (a) appoint
the below named person(s) to their respective positions, to be effective upon
the filing to the SEC and effectiveness of a Schedule 14f-1 Information
Statement, and (b) obtain and submit to the Purchaser, together with all
required corporate action(s) the resignation of the current board of directors,
and any and all corporate officers and check signers as of the Closing Date.
 

 
Name
Position
 
To be determined by the Purchaser
To be determined by the Purchaser.

 

 
7

--------------------------------------------------------------------------------

 

4.4. Publicity.
 
Except as otherwise required by law, none of the Parties hereto shall issue any
press release or make any other public statement, in each case relating to,
connected with or arising out of this Agreement or the matters contained herein,
without obtaining the prior approval of the other to the contents and the manner
of presentation and publication thereof.
 
4.5. Notices.
 
Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:
 
If to the Seller, to:
 
Alfred A. Grant
9545 West Russell Rd, Suite 3
Las Vegas, Nevada 89148


If to the Company:
 
Wilshire Inter-Group, Inc.
9545 West Russell Rd, Suite 3
Las Vegas, Nevada 89148 


If to the Purchaser, to:
 
Sarshar A. Khan
7331 Indigo Palms Way
Johns Island, SC 29455
  
Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.


4.6. Parties in Interest.
 
This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.
 
4.7. Entire Agreement.
 
This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.
 
4.8. Amendments.
 
This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.
 
4.9. Severability.
 
In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.

 
8

--------------------------------------------------------------------------------

 



4.10. Counterparts.
 
This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.




In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.
 

 
Company:
         
Wilshire Inter-Group, Inc.
                           
By:
  ______________________      
Name: Alfred A. Grant
     
Title: Chief Executive Officer
President, Secretary, Treasurer and Director
                   
Seller:
                           
By:
  ______________________      
Name: Alfred A. Grant, Individually
         

 

 
Purchaser:
         
Sarshar A. Khan
                           
By:
  ______________________      
Name: Sarshar A. Khan
     
Individually
 






 
9

--------------------------------------------------------------------------------

 
